Case 20-02883-5-JNC       Doc 44 Filed 07/14/21 Entered 07/14/21 15:48:10             Page 1 of 2

 SO ORDERED.

 SIGNED this 14 day of July, 2021.




                                             _____________________________________________
                                             Joseph N. Callaway
                                             United States Bankruptcy Judge
 ___________________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:

 EDNA CELENA RICHARDSON                                    CASE NO: 20-02883-5-JNC
 175 WILL RICHARDSON ROAD                                  CHAPTER 13
 ENFIELD, NC 27823
        DEBTOR

                                      CONSENT ORDER

        THIS MATTER coming on to be heard before the Court upon the Motion to Dismiss
 (“Motion”) filed by the Chapter 13 Trustee and response filed by the Debtor;

        AND IT APPEARING TO THE COURT that the Debtor and the Chapter 13 Trustee
 have consented to resolve this matter and request the entry of this Consent Order;

         NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 as follows:

        1. The Motion is denied.

       2. The Debtor shall resume regular monthly payments in the amount of $1,095.00
 beginning with the payment due August 1, 2021.

         3. The Debtor shall make additional payments each month in the amount of $730.00
 beginning August 1, 2021 and continuing monthly thereafter for a period of six (6) months to
 bring the plan current.

        4. In the event the Debtor fails to make any regular payment or additional payment
 within 30 days of the due date, this case will be deemed immediately dismissed upon notification
 by the Trustee to the Court without the need for the Trustee to reapply to the Court. This
 automatic dismissal provision will terminate after six (6) months, applying to payments
Case 20-02883-5-JNC       Doc 44 Filed 07/14/21 Entered 07/14/21 15:48:10            Page 2 of 2




 starting on August 1, 2021 and continuing to and including the payment due on January 1, 2022.


 CONSENTED TO:

   /s/ Joseph A. Bledsoe, III
 ___________________________________
 JOSEPH A. BLEDSOE, III
 Chapter 13 Trustee
 PO Box 1618
 New Bern, NC 28563
 (252) 633-0074
 NC State Bar No.: 19817
 chapter13@bledsoe13.com


  /s/ Palmer E. Huffstetler, III
 ___________________________________
 PALMER E. HUFFSTETLER, III
 Attorney for Debtor
 Sosna & Huffstetler Law Offices, PLLC
 3031 Zebulon Road
 Rocky Mount, NC 27804
 (252) 937-3027
 NC State Bar No.: 47818
 peh@sosnalaw.com

                                      “End of Document”
